10

11

12

13

14

15
16
17
18
19
20
21
22
23

24

 

 

Case 2:17-cv-01771-JLR Document 78-1 Filed 05/30/19 Page 1 of 1

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BAYVIEW PLAZA TENANTS Case No. 2:17-cv-01771-JLR
ASSOCIATION, ET AL.,
oo “~-PROPOSED} ORDER EXTENDING
Plaintiffs, STAY
v.
GENE BOUMA. ET AL. Noted for Consideration:
, | May 30, 2019
Defendants.

 

 

mo me ay come before the Court on the parties’ Stipulated Motion for Relief from
a Deadline pad having been fully heard and duly considered, it is hereby ORDERED that:

This action and all deadlines therein are stayed. The parties shall submit a joint status report
by July 10, 2019, to update the Court on the parties’ progress. Any party may move to lift the stay
if they believe that negotiation is no longer likely to result in settlement.

| The Temporary Restraining Order previously entered in this case shall remain in place

pending further order of the court.
DATED this 30" day of May, 2019.

JAMES L. ROBART
United States District Judge

 

 

[PROPOSED] ORDER ON STIPULATED MOTION FOR RELIEF FROM A Northwest Justice Project
DEADLINE—STAY OF ACTION AND CASE SCHEDULING DEADLINES 1814 Cornwall Ave.
-10F1 Bellingham, Washington 98225

(2:17-cv-O171-JLR) Phone: (366) 734-8680 Fax: (360) 734-0121

 

 
